Citation Nr: 1234641	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a duodenal ulcer, to include as secondary to medication for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a duodenal ulcer, to include as secondary to medication for residuals of a TBI.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from May 1945 to August 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which in pertinent part determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a duodenal ulcer and denied the claim for service connection for TBI.  The claims were certified for appeal by the Oakland, California RO. 

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the Oakland RO.  A copy of the transcript is of record. 

In August 2011, the Board remanded the claims then on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The development has been completed.  The AMC granted service connection for residuals of a TBI, and that claim is no longer before the Board.  The AMC continued to deny the claim for service connection for a duodenal ulcer (as reflected by a July 2012 supplemental statement of the case) and returned the remaining claim on appeal to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim have been accomplished.

2.  In an April 2006 rating decision, the RO denied service connection for a duodenal ulcer; although notified of the denial in an April 2006 letter and expressing disagreement with the decision, and the Veteran did not perfect a timely appeal of the decision after a statement of the case was issued in May 2007. 

3.  Evidence associated with the claims file since the April 2006 rating decision, but after the relevant appeal period, is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim for service connection for a duodenal ulcer, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran is not shown to have a current duodenal ulcer.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision in which the RO denied service connection for a duodenal ulcer is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).

2.  As pertinent evidence received since the July 2006 denial is new and material, the criteria for reopening the claim for service connection for a duodenal ulcer are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for establishing service connection for a duodenal ulcer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) .

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A March 2009 pre-rating letter from the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim to reopen for service connection, including the reopening criteria and the criteria for establishing the underlying claim for service connection.  The letter described what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The June 2009 RO rating decision reflects the initial adjudication of the claim after issuance of the March 2009 letter.  Hence, the March 2009 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post service VA and private treatment records, lay statements and hearing testimony, and VA examination reports. 

The Board also notes that actions requested in the prior remand relevant to the claim for a duodenal ulcer have been undertaken.  Here, ongoing VA treatment records from the Santa Rosa, San Francisco, and Phoenix VA Medical Centers were obtained and associated with the paper and electronic claims file; and medical examinations and opinions by a VA physician were obtained in September 2011 and June 2012.  Thus, the Board finds that the remand directives have been substantially complied with, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claim.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the claims file, including the electronic Virtual VA paperless claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the petition to reopen and the claim for service connection and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



A. Claim to Reopen

The Veteran's original claim for service connection for a duodenal ulcer was received in August 2005.  He stated that he was treated for an ulcer in 1947.  In an April 2006 rating decision, the RO denied service connection for a duodenal ulcer on two bases.  First, his service treatment records were silent for complaints, treatment, or diagnosis of a duodenal ulcer.  Second, although a December 1959 VA record documented a history of a bleeding ulcer in 1947, there was no documentation of the date of treatment, diagnosis, and whether the ulcer was found to a compensable degree within one year of separation from service.

The evidence of record at the time included the Veteran's service treatment records, which did not reflect complaints, findings, or treatment associated with an ulcer; and service personnel records.  Also of record was a December 1959 VA medical report, which noted a history of bleeding ulcer in 1947 that was active again in 1957 and which diagnosed active duodenal ulcer.  VA treatment records dated from August 2005 to November 2005, which were of record at the time of the prior denial, did not reflect complaints or treatment for a duodenal ulcer.  Other statements from the Veteran at the time pertained to other claims.  

The Veteran was notified of the denial in an April 2006 letter, he filed a notice of disagreement in June 2006, and the RO issued a statement of the case in May 2007.  The Veteran did not perfect a timely appeal of the April 2006 RO decision denying service connection for a duodenal ulcer.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's April 2006 denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously denied claim for service connection in January 2009.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's April 2006 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Here, additional evidence has been associated with the claims file since April 2006 that pertains to the Veteran's claimed duodenal ulcer.  

At the time of the April 2006 rating decision, there was no evidence of a duodenal ulcer in service, no evidence of a duodenal ulcer manifested to a compensable degree within one year of service, and no evidence of a medical relationship between any current duodenal ulcer and military service.  In addition, there was no indication that any current duodenal ulcer was caused or aggravated by a service-connected disability.

The additionally received medical evidence includes a TBI questionnaire received in February 2009, in which the private doctor who completed the form stated that the Veteran had had headaches ever since a concussion in 1945 and took aspirin that led to a bleeding ulcer.  New evidence also includes a September 2011 VA TBI examination report, in which the examiner related a mild TBI with resulting headaches to a head injury during service in November 1945.  Service connection for a TBI was granted in a July 2012 rating decision, effective January 5, 2009.

The Board finds the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the April 2006 final denial of the claim for service connection for a duodenal ulcer, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it addresses whether the Veteran's claimed duodenal ulcer is related to service or to a service-connected disability.  Hence, this evidence raises a reasonable possibility of substantiating the claim for service connection.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a duodenal ulcer are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a duodenal ulcer becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.

Service treatment records are silent for complaints, findings, or diagnosis related to gastrointestinal problems or a duodenal ulcer.  On separation examination in August 1946, examination of the abdomen and pelvis was reported as normal.

A post-service VA medical report dated in December 1959 included a brief history, noting a bleeding ulcer in 1947 that was active again in 1957 and "bleeding 'small amount' prior to hospitalization."  Symptoms included epigastric pain for the past week, and physical findings were negative except for epigastric pain.  The diagnosis was active duodenal ulcer.

Private treatment records dated in September 2004 did not reflect complaints or treatment of a duodenal ulcer.  The records revealed that the Veteran was taking Tylenol for headaches.

An undated "plan for obtaining evidence for appeal" was received in June 2006 along with several lay statements after the claim was first denied in April 2006.  The "plan" described treatment with a bottle of "white stuff" in sick bay for a stomach condition in 1946, hospitalization for about one week in the fall of 1946 for a stomach disorder, and treatment with aspirin for headaches after being knocked unconscious from a gun blast in 1945.  Some of the lay statements indicated that the Veteran seemed to have stomach trouble or bleeding ulcers over the years and recalled the Veteran being hospitalized for ulcers at least once.  In a statement received in July 2006, a former coworker reported that he knew the Veteran suffered from stomach pain that continued to plague him to the present.  

A questionnaire related to TBI and completed by a private physician was received in February 2009.  The physician indicated that he reviewed a TBI questionnaire completed by the Veteran, the lay statements submitted in support of the claim for service connection for TBI, and the December 1959 VA medical report.  The physician opined that the bleeding ulcer diagnosed in 1946 was highly likely secondarily caused by aspirin taken for headaches after a head concussion in 1945.  The report did not include any physical examination findings.

VA treatment records dated from August 2005 to July 2010 from the VA Medical Centers in Phoenix and San Francisco, including associated community based outpatient clinics (CBOC) such as Santa Rosa, did not reveal gastrointestinal complaints or diagnosis of duodenal ulcer.  During a review of symptoms in September 2005 and March 2006, the Veteran denied gastrointestinal problems, including dyspepsia, hepatitis, constipation, diarrhea, or bleeding.

In August 2011, the Veteran testified that he had headaches after a concussion in service, and after discharge from service he wound up in the hospital with bleeding ulcers from eating aspirin and Tylenol "by the handful."  He stated that the pills ate up his stomach.  He reported that he was no longer having problems with an ulcer or with his stomach and that he had been taking Vicodin and Hydrocodone as well as over the counter medications for the past 25 years for his headaches.

In August 2011, the Board remanded the TBI and duodenal ulcer claims in part to obtain a VA medical examination and opinion as to whether any TBI was medically related to military service, and if so, whether any current diagnosis of a duodenal ulcer was caused or aggravated by medication taken for residuals of a TBI.

Following a VA TBI examination in September 2011, service connection was granted for TBI.

During a VA examination in July 2012, the Veteran attributed his history of a gastric disorder to medication taken to manage headache pain after a head injury during service.  The examining physician indicated that he reviewed the claims file in its entirety, and the examination report reflects a thorough review of the medical and lay evidence of record, including lay statements and hearing testimony.  He observed that the Veteran was evaluated in August 2007 for mild general abdominal pain with a history of gallstones, diabetes, and persistent nausea and vomiting; but abdominal CT revealed cholelithiasis (gallstones) without cholecystitis.  The examiner indicated that laboratory data obtained on the day of the examination did not reveal evidence of current or prior helicobacter pylori infection as the basis of his history of acute duodenal ulcer.  The examiner concluded that based on his review of the claims file, VA treatment records, and recent testimony, the Veteran did not have a current diagnosis of duodenal ulcer.  He noted that the only contemporaneous record of active duodenal ulcer in the claims file was from December 1959, almost 53 years ago.  

The examiner explained that medications, including aspirin, which the Veteran was taking at the time, may have contributed to his past gastric complaints, but he was no longer taking high dose aspirin or other nonsteroidal anti-inflammatory medications (NSAIDs) for his headaches.  Instead, current pain medication consisted of acetaminophen-containing medications, which are not NSAIDs and are not associated with ulceration of the gastrointestinal tract.  Thus, the examiner summarized, medication taken for residuals of TBI may well have caused or aggravated a duodenal ulcer more than 50 years ago, but they were not doing so at present.

As an initial matter, the Board acknowledges that the Veteran is competent to describe events that occurred during military service such as being knocked out during a gun blast, experiencing residual headaches, and his symptomatology regarding stomach pain, which he attributed to taking handfuls of aspirin for residual TBI headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, as a lay person, he is not competent to diagnose a duodenal ulcer as such requires medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In addition, a duodenal ulcer can have many causes, and determining the etiology of a duodenal ulcer requires medical expertise to determine.  Accordingly, the Veteran's opinion that he developed a duodenal ulcer secondary to medications taken for service-connected TBI is not a competent medical opinion.  Moreover, the Board finds the objective laboratory testing on VA examination in July 2012, which did not reflect a current duodenal ulcer, to be more probative than the Veteran's lay contentions.  Moreover, the Board finds that the objective findings on VA examination, which did not reveal a current duodenal ulcer, are consistent with contemporaneous medical evidence and the Veteran's August 2011 hearing testimony, which do not reflect a current duodenal ulcer.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  Accordingly, where, as here, the evidence of record contains no findings of a current duodenal ulcer, the disability for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See 38 C.F.R. § 3.385 (2007), Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection for a duodenal ulcer must be denied because the first essential criterion for a grant of service connection - evidence of a current duodenal ulcer - has not been met. 

"[w]hen the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  "This is because the RO generally does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied."  Id. at 403 (internal citations omitted).  "The Board, however, may proceed to decide the merits of the claim if the Board first secures a waiver from a claimant or the Board determines that the claimant would not be prejudiced by proceeding to a decision on the merits."  Id. at 399-400. Here, in the absence of evidence that he currently has a duodenal ulcer, the Board finds that there is no prejudice to the Veteran  by proceeding to a decision on the merits.

For the foregoing reasons, the claim for service connection for a duodenal ulcer must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









ORDER

As new and material evidence to reopen the claim for service connection for a duodenal ulcer, to include as secondary to medication for residuals of a TBI, has been received, to this limited extent, the appeal is granted. 

Entitlement to service connection for a duodenal ulcer, to include as secondary to medication for residuals of a TBI, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


